           Case 1:13-cv-00231-RBW Document 94 Filed 02/27/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
LINDA PINTRO,                        )
                                     )
             Plaintiff,              )
                                     )
      v.                             )     Civil Action No. 13-231 (RBW)
                                     )
AJIT PAI, Chairman of the Federal    )
Communications Commission,           )
                                     )
             Defendant.              )
                                     )

                                                     ORDER

         On February 13, 2019, the defendant filed 1 Defendant’s Motion for Leave to File Motion

for Summary Judgment (“Def.’s Mot.”) (Feb. 13, 2019), ECF No. 92, representing that “there is

good cause to allow [the d]efendant leave to file its Motion for Summary Judgment” because

“newly gleaned discovery has direct bearing on the issue [of] whether [the p]laintiff suffered an

adverse action,” Def.’s Mot. at 2. The defendant argues that the plaintiff’s “contention that she

was denied future career opportunities because of her non-selection is too speculative to

constitute an adverse action,” citing Stewart v. Evans, 275 F.3d 1126 (D.C. Cir. 2002) and

Maramark v. Spellings, No. 06-5099, 2007 WL 2935411 (D.C. Cir. Sept. 20, 2007) as support

for his position. Memorandum of Points and Authorities in Support of Defendant’s Motion for

Summary Judgment at 1, 9–10 (Feb. 13, 2019), ECF No. 92. It appearing necessary for the

Court to obtain additional information before resolving the defendant’s motion for leave to file a

summary judgment motion, it is hereby




1
 On February 26, 2019, the defendant requested the Court to “[s]tay any further proceedings in this case until the
Court has ruled on [the] Defendant’s Motion for Summary Judgment.” Defendant’s Motion to Stay at 1 (Feb. 26,
2019), ECF No. 93. The Court shall rule on this motion at the status conference on March 1, 2019.
         Case 1:13-cv-00231-RBW Document 94 Filed 02/27/19 Page 2 of 2



       ORDERED that, at the status conference scheduled for March 1, 2019, at 2:00 p.m., the

plaintiff shall be prepared to articulate to the Court why the defendant’s decision to not select the

plaintiff for the Acting Deputy Division Chief position constitutes a sufficient adverse action.

       SO ORDERED this 27th day of February, 2019.


                                                              REGGIE B. WALTON
                                                              United States District Judge




                                                  2
